Exhibit 4.4(c) Third Supplemental Indenture (this “Third Supplemental Indenture”), dated as of July 26, 2007, among each of Basell AF SCA (formerly Nell AF S.à.r.l.), a company incorporated under the laws of The Grand Duchy of Luxembourg (the "Issuer"), Nell Acquisition (US) LLC, Basell Finance USA Inc., Basell North America Inc., Basell USA Inc., Basell Funding S.à.r.l. (formerly Nell Funding S.à.r.l.), Basell Holdings B.V. (formerly Nell Bidco B.V.), Basell Polyolefine GmbH, Basell Bayreuth Chemie GmbH, Basell Germany Holdings GmbH, Basell Polyolefins UK Ltd., Basell UK Holdings Ltd., Basell Canada Inc., Basell Asia Pacific Ltd., Basell Holdings B.V., Basell International Holdings B.V., Basell Benelux B.V., Basell Europe Holdings B.V., Basell Finance Company B.V., Basell Sales & Marketing Company B.V. and Basell Finance & Trading Company B.V., as Guarantors (collectively, the "Guarantors"), and The Bank of New York, a national banking association, as trustee under the Indenture referred to below (the “Trustee”). W I T N E
